Citation Nr: 0800098	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 21, 2001, for 
a grant of nonservice-connected pension. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to March 
1972.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 Administrative finding 
that granted entitlement to nonservice-connected disability 
pension, effective June 21, 2001. 

The veteran testified at a Board hearing before the 
undersigned in June 2007.  A transcript of this hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his claim, and 
to notify him or her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act 
of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include the duty to assist.  
The Board notes that the veteran was not issued a VCAA letter 
pertaining to the claim for an earlier effective date prior 
to June 21, 2001, for a grant of nonservice-connected 
pension.  The Board finds that the RO should inform the 
veteran of the VCAA and its notification provisions as it 
pertains to the issue of an earlier effective date.  See 
Huston v. Principi, 17 Vet. App. 195 (2003). 

The Board further notes that during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Accordingly, a remand is 
required to ensure that the veteran received the requisite 
notice in this case.


Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an effective date prior to 
June 21, 2001, for a grant of nonservice-
connected pension, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as §§ 
5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claim.  The letter should also inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of veteran.  
The veteran should also be told to submit 
any evidence that he has in his 
possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).

2.  The veteran must be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




